Citation Nr: 0510132	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  97-13 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for status post 
left herniorrhaphy, rated as noncompensably disabling prior 
to September 18, 1998, and as 10 percent disabling as of 
September 18, 1998.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from November 1953 to 
November 1955.

The case comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated August 2003, which vacated a September 
2002 Board decision denying an increased rating for status 
post left herniorrhaphy.  The present matter on appeal arose 
from a January 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  At present, following a 
subsequent Board remand in April 2004 for additional 
development, the veteran's case is once again before the 
Board for appellate adjudication. 


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Prior to September 18, 1998, the veteran's status post 
left herniorrhaphy disability was characterized by small 
inguinal hernia on the left side, status post left 
herniorrhaphy, with no recurrence; and a small scar in the 
left inguinal canal, which was hardly visible, non-tender, 
and without adherence.  

3.  As of September 18, 1998, the veteran's status post left 
herniorrhaphy disability has been characterized by left 
inguinal hernia with recurrence three times, status post 
repair three times, with no subsequent recurrence since April 
2000.  The disability also includes a left inguinal scar 
which is 5 inches long, healed with colored skin, and without 
discharge, deformity, limitation of motion or tenderness.  
The scar has no adherence of the underlying tissue, 
ulcerations or breaking down of the skin, depression, tissue 
damage, inflammation, edema, or keloid formation.  

4.  The evidence does not show symptomatology such as small 
postoperative recurrent hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible; and the veteran does not have disfiguring 
scars, deep scars or scars causing limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
status post left herniorrhaphy, effective prior to September 
18, 1998, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.114, Diagnostic Code 7338 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (as effective prior to August 30, 2002).

2.  The criteria for a disability rating in excess of 10 
percent for status post left herniorrhaphy, effective as of 
September 18, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.114, Diagnostic Code 7338 (2004); 38 C.F.R. § 4.118, 
Diagnostic Code 7800, 7801, 7804 (as effective prior to 
August 30, 2002) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via the January 1997 and March 2002 rating 
decisions, the May 1997 statement of the case (SOC), the 
multiple supplemental statements of the case (SSOCs) issued 
from October 1998 to the present, and the March 2002 and July 
2004 RO letters.  In addition, the March 2002 and July 2004 
RO letters, along with a March 2002 SSOC also provided the 
veteran with specific information concerning the VCAA.  Thus, 
no further notices are required.  See Quartuccio, supra.  

In this regard, the Board notes the initial AOJ decision was 
made before July 2004, the date the last VCAA notification 
was sent to the veteran.  However, in reviewing the AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a) (West 2002), all questions in a matter 
which under 38 U.S.C.A. § 511(a) (West 2002) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for an 
increased rating and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the 
informational letters, the statement of the case, and the 
supplemental statements of the case, VA satisfied the fourth 
element of the notice requirements.  Therefore, to decide the 
appeal regarding the veteran's claims discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, in a March 1987 rating decision, the veteran 
was granted service connection and a noncompensable 
disability evaluation for status post left herniorrhaphy, 
effective April 1985, under Diagnostic Code 7338.  
Subsequently, in a March 2002 rating decision, the veteran's 
disability was increased to a 10 percent disability rating 
effective September 18, 1998, under Diagnostic Codes 7338 and 
7804.  At present, the veteran is seeking an increased 
disability rating for status post left herniorrhaphy, rated 
as noncompensably disabling prior to September 18, 1998, and 
10 percent disabling as of September 18, 1998.

Under Diagnostic Code 7338, a noncompensable rating is 
assigned when an inguinal hernia is not operated, but 
remediable; and when the hernia is small, reducible, or 
without true hernia protrusion.  A 10 percent rating is 
assigned for postoperative residuals of a hernia that is 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent rating is warranted for small 
postoperative recurrent hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible.  Where there is a large postoperative 
recurrent hernia that is considered inoperable, which is not 
well supported under ordinary conditions and not readily 
reducible, a 60 percent evaluation will be assigned.  See 38 
C.F.R. § 4.114, Diagnostic Code 7338 (2004).

In addition, with respect to the rating criteria for 
evaluating skin disorders, during the course of this appeal, 
VA issued new regulations for the evaluation of skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  The veteran was notified of 
this regulatory change in the January 2005 supplemental 
statement of the case.  Accordingly, the Board will review 
both the pre- and post-August 30, 2002 rating criteria to 
determine the proper evaluation for the veteran's disability.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  
VAOPGCPREC 3-2000.

Under the old criteria for evaluating skin disorders, 
Diagnostic Code 7804, a 10 percent rating (the maximum under 
this Code) for superficial scars which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  In addition, under the new 
criteria for evaluating skin disorders, Diagnostic Code 7804 
allows for a 10 percent rating (the maximum allowed under 
this Code) for superficial scars painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).



I.  Increased Rating for Status Post Left Herniorrhaphy,
Rated as Noncompensably Disabling Prior to September 18, 
1998.

VA treatment records dated in October 1996, include notations 
indicating the veteran had normal uncircumcised testes, with 
a small scar in the left inguinal canal, and intact right 
groin.  He was diagnosed with small inguinal hernia on the 
left side, status post left herniorrhaphy.

A January 1997 VA examination report indicates the veteran 
had a hardly visible, non-tender, without adherence, left 
inguinal herniorrhaphy scar.  The left inguinal ring was 
dilated and impact was felt, but without a hernial sac 
present.  The left testicle and adnexa were normal.  The 
veteran was diagnosed with left inguinal herniorrhaphy, no 
recurrence.

Treatment records from A. M. Portilla, M.D., dated from 1997 
to 1998 describe the treatment the veteran received for 
inguinal hernia problems.  Specifically, August 1997 
notations show a diagnosis of right testis atrophy, and left 
testis pain due to epididymitis.  And, October 1997 and March 
1998 notations show the veteran had a left inguinal hernia in 
1968, and that he was diagnosed with left inguinal hernia at 
these times.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support the award of a 
compensable disability rating for the veteran's service-
connected status post left herniorrhaphy, effective prior to 
September 18, 1998.  Specifically, the Board finds that the 
veteran's disability was characterized by small inguinal 
hernia on the left side, status post left herniorrhaphy, with 
no recurrence.  As well, the veteran's disability included a 
small scar in the left inguinal canal, which was hardly 
visible, non-tender, and without adherence.  

The evidence, however, simply does not show that the 
veteran's disability met the criteria for a compensable 
disability rating under Diagnostic Code 7338, as it did not 
include symptomatology such as postoperative residuals of a 
hernia that were recurrent, readily reducible and well 
supported by truss or belt.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2004).  In addition, the grant of a 
compensable rating under Diagnostic Code 7804 is not 
warranted as the veteran's disability was not characterized 
by a superficial scar which was tender and painful on 
objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (as effective prior to August 30, 2002); see Butts 
v. Brown, 5 Vet. App. 532 (1993).

For the foregoing reasons, the preponderance of the evidence 
is against the award of an increased (compensable) disability 
evaluation for the veteran's status post left herniorrhaphy, 
effective prior to September 18, 1998, and the claim is 
denied.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Rating for Status Post Left Herniorrhaphy,
Rated as 10 Percent Disabling as of September 18, 1998.

The evidence includes treatment records from the San Juan VA 
Medical Center dated from 1998 to 2004.  These records 
describe the treatment the veteran has received over time for 
left inguinal hernia, and its residuals.  Specifically, the 
records show that on September 18, 1998, the veteran 
underwent hernia repair to repair a left recurrent inguinal 
hernia.  January 1999 notations show the veteran was status 
post left inguinal herniorrhaphy.  He had mild pain at the 
surgery site, and his assessment was good post surgical 
evaluation with no evidence of infection or healing problems.

These records also include April 1999 and July 1999 notations 
indicating the veteran had left recurrent inguinal hernia 
status post hernioplasty.  The veteran had healed surgical 
wound with no hernia defect, but with mild pain when 
exercising.  April 2000 notations also show the veteran was 
diagnosed with recurrent left inguinal hernia, and that he 
had undergone a herniorrhaphy with mesh to re-repair an 
inguinal hernia (reduce).  May 2001 studies, including a 
scrotal echogram and sonogram, showed the veteran had a 
normal left testicle with no evidence of varicocele, and 
unremarkable epididymal head on the left side.  And, February 
2004 notations show the veteran's last hospitalization was in 
April 2000. 

An August 2004 VA scar examination report shows the veteran 
had a left inguinal scar which was 5 inches long, healed with 
colored skin, and without discharge, deformity, limitation of 
motion or tenderness.  Also, there was no adherence of the 
underlying tissue, ulcerations or breaking down of the skin, 
depression, tissue damage, inflammation, edema, keloid 
formation, or any type of limitation of motion.  The veteran 
was diagnosed with left inguinal hernia repair scar secondary 
to three operations for left inguinal hernia in the same 
site.  The scar was deemed to be healed without any 
limitations of motion or interference with the veteran's 
employment.

An August 2004 VA genitourinary examination report reveals 
the veteran had surgeries for inguinal hernia repairs on 
three occasions, the first one occurring in 1958.  At this 
time the veteran was working as a security guard.  Upon 
examination, the evidence showed no circumcision, normal size 
of the genitourinary system, no deformities, and no hernia 
present at this time.  The veteran had a left inguinal hernia 
scar that was healed, and he also had an engorgement of the 
left epididymal head with a cystic area secondary to hernia 
surgery.  The anus and rectal walls were normal, and the 
prostate weighed 25 to 30 grams without nodes.  The veteran 
was diagnosed with left inguinal hernia with recurrence three 
times, status post repair three times, with no subsequent 
recurrence. 

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support the award of a 
disability rating in excess of 10 percent for the veteran's 
service-connected status post left herniorrhaphy, effective 
as of September 18, 1998.  The Board finds that the veteran's 
disability has been characterized by left inguinal hernia 
with recurrence three times, status post repair three times, 
with no subsequent recurrence since April 2000.  In this 
respect, May 2001 studies, including a scrotal echogram and 
sonogram, showed the veteran had a normal left testicle with 
no evidence of varicocele, and unremarkable epididymal head 
on the left side.  In addition, the veteran has a left 
inguinal scar which is 5 inches long, healed with colored 
skin, and without discharge, deformity, limitation of motion 
or tenderness.  The scar also has no adherence of the 
underlying tissue, ulcerations or breaking down of the skin, 
depression, tissue damage, inflammation, edema, or keloid 
formation. 

The evidence simply does not show that the veteran's 
disability meets the criteria for an increased rating in 
excess of 10 percent under Diagnostic Code 7338, as it does 
not include symptomatology such as small postoperative 
recurrent hernia, or an unoperated irremediable hernia, which 
is not well supported by a truss or is not readily reducible.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).  In 
addition, with respect to the veteran's scar, given that 10 
percent is the maximum rating that can be granted under 
Diagnostic Code 7804, either under the old or new criteria; 
and given that the veteran is currently awarded a 10 percent 
rating for his service-connected status post left 
herniorrhaphy, effective as of September 18, 1998, the Board 
will now look at other potentially applicable criteria in an 
attempt to award the veteran the benefit sought on appeal.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (as effective prior 
to August 30, 2002) (2004); see Butts v. Brown, 5 Vet. App. 
532 (1993).

In this case, however, for the veteran to be awarded an 
increased rating in excess of 10 percent under the new 
criteria for skin disorders, the service-connected disability 
must be characterized by deep scars or scars causing 
limitation of motion (Diagnostic Code 7801); or by 
disfiguring scars of the head, face or neck (Diagnostic Code 
7800).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 
(2004).  And, for the veteran to be awarded an increased 
rating in excess of 10 percent under the old criteria for 
skin disorders, the service-connected disability must be 
characterized by third degree burn scars (Diagnostic Code 
7801); or by disfiguring scars of the head, face or neck 
(Diagnostic Code 7800).  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801 (as effective prior to August 30, 2002).

Upon a review of the evidence, the Board finds that the 
service-connected status post left herniorrhaphy, effective 
as of September 18, 1998, is not characterized by disfiguring 
scars of the head, face or neck; third degree burn scars; 
deep scars or scars causing limitation of motion.  As such, a 
disability rating in excess of 10 percent for the veteran's 
disability is not warranted. 

For the foregoing reasons, the preponderance of the evidence 
is against the award of a disability rating in excess of 10 
percent for the veteran's status post left herniorrhaphy, 
effective as of September 18, 1998, and the claim is denied.  
Under these circumstances, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. §§ 5103A, 5107(b); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Conclusion.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether extra-schedular evaluations pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2004) are warranted.  
In the instant case, however, there has been no showing that 
the veteran's service-connected status post left 
herniorrhaphy disability alone has caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.

To the extent that the claimant may experience functional 
impairment due to the service-connected disability, the Board 
finds that such impairment is contemplated in the disability 
ratings assigned.  The Board also finds that no evidence 
currently of record shows that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.  The applicable rating criteria contemplate higher 
ratings, but the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of higher ratings for each of the periods of time discussed 
above on a schedular basis other than that indicated above.  
Therefore, for the reasons discussed above, referral for 
consideration for extra-schedular evaluations is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A compensable disability rating for status post left 
herniorrhaphy, effective prior to September 18, 1998, is 
denied. 

A disability rating in excess of 10 percent for status post 
left herniorrhaphy, effective as of September 18, 1998, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


